 



EXHIBIT 10.30
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ DISCOUNT STOCK PROGRAM AWARD
     This Award Agreement sets forth the terms and conditions of the award (“DSP
Award”) of RSUs under the Discount Stock Program (“DSP RSUs”) granted to you
under The Goldman Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
     2. Award.
          (a) Form of Award. The number of DSP RSUs subject to this Award is set
forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either “Base RSUs” or “Discount RSUs.” An RSU is an
unfunded and unsecured promise to deliver (or cause to be delivered) to you,
subject to the terms and conditions of this Award Agreement, a share of Common
Stock (a “Share”) on the Delivery Date or as otherwise provided herein. Until
such delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc.
          (b) Certain Conditions Precedent. Your DSP Award is expressly
conditioned on: (i) your being a participant in the Goldman Sachs Partner
Compensation Plan or the Goldman Sachs Restricted Partner Compensation Plan on
the Date of Grant and your executing any agreement required in connection with
such participation; and (ii) your executing the related signature card and
returning it to the address designated on the signature card and/or by the
method designated on the signature card by the date specified. unless otherwise
determined by the Committee, your failure to meet these conditions will result
in the cancellation of your DSP Award. Your DSP Award is subject to all terms,
conditions and provisions of the Plan and this Award Agreement, including,
without limitation, the arbitration and choice of forum provisions set forth in
Paragraph 13. By executing the related signature card you will have confirmed
your acceptance of all of the terms and conditions of this Award Agreement.
          (c) Status under Shareholders’ Agreement. The Shares delivered with
respect to this Award will be subject to the Goldman Sachs Shareholders’
Agreement to which you are a party, as amended from time to time (the
“Shareholders’ Agreement”), except those Shares will not be considered “Covered
Shares” as defined in that Agreement. Shares underlying your Base RSUs will not
count toward satisfying your transfer restriction requirements under Section 2.1
of the Shareholders’ Agreement until the Transfer Restrictions described in
Paragraph 3(b)(i)(B) are removed.
     3. Vesting, Delivery and Transfer Restrictions.
          (a) Vesting.
          (i) Base RSUs. Except as provided in Paragraph 2(b), you shall be
fully Vested in all of your Outstanding Base RSUs on the Date of Grant, and,
subject to Paragraph 10, neither such Base RSUs, nor the Shares underlying them,
shall be forfeitable for any reason.





--------------------------------------------------------------------------------



 



          (ii) Discount RSUs. Except as provided in this Paragraph 3 and in
Paragraphs 4, 5, 7, 8, 10, 11 and 16, on each Vesting Date you shall become
Vested in the number or percentage of your Outstanding Discount RSUs specified
next to such Vesting Date on the Award Statement (which may be rounded to avoid
fractional Shares). While continued active Employment is not required in order
to receive delivery of the Shares underlying your Discount RSUs that are or
become Vested, all other terms and conditions of this Award Agreement shall
continue to apply, and failure to meet such terms and conditions may result in
the termination of some or all of your Discount RSUs (as a result of which no
Shares underlying such Discount RSUs would be delivered).
          (b) Delivery and Transfer Restrictions.
          (i) Base RSUs.
          (A) Delivery Date. The Delivery Date with respect to your Base RSUs
shall be the date specified as such on your Award Statement, if that date is
during a Window Period or, if that date is not during a Window Period, the first
Trading Day of the first Window Period beginning after such date. For purposes
of this Agreement, a “Trading Day” is a day on which Shares trade regular way on
the New York Stock Exchange. Except as provided in this Paragraph 3 and
Paragraphs 2, 8, 10, 11 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
the date specified as the Delivery Date, Shares underlying your Base RSUs (“Base
Shares”) shall be delivered to a brokerage or custody account approved by the
Firm.
          (B) Transfer Restrictions on Base Shares. Except as provided in
Paragraphs 3(c), 4(a), 8, or 10, until the date specified on your Award
Statement as the “Transferability Date:” (I) your Base Shares shall not be
permitted to be sold, exchanged, transferred, assigned, pledged, hypothecated,
fractionalized, hedged or otherwise disposed of (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily by you
(collectively referred to as the “Transfer Restrictions”) and any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions shall be
void; and (II) if and to the extent your Base Shares are certificated, the
certificates representing your Base Shares are subject to the restrictions in
this Paragraph 3(b)(i)(B) and GS Inc. shall advise its transfer agent to place a
stop order against your Base Shares. Within 30 Business Days after the
Transferability Date (or any other date described herein the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions.
          (ii) Discount RSUs. The Delivery Date with respect to your Outstanding
Vested Discount RSUs shall be the date specified as such on your Award
Statement, if that date is during a Window Period or, if that date is not during
a Window Period, the first Trading Day of the first Window Period beginning
after such date. Except as provided in this Paragraph 3 and in Paragraphs 2,
4(b), 5, 6, 7, 8, 10, 11 and 16, in accordance with Section 3.23 of the Plan,
reasonably promptly (but in no case more than thirty (30) Business Days) after
any date specified as the Delivery Date (or any other date delivery of Shares is
called for hereunder), Shares underlying the number or percentage of your then
Outstanding Discount RSUs with respect to which the Delivery Date (or other
date) has occurred (which number of Shares may be rounded to avoid fractional
shares) shall be delivered to a brokerage or custody account approved by the
Firm.
          (iii) Certain “Covered Employees.” Notwithstanding the foregoing, if
you are or become considered by GS Inc. to be one of its “covered employees”
within the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.
          (iv) Right to Deliver Cash or Other Property. In accordance with
Section 1.3.2(i) of the Plan, in the discretion of the Committee, in lieu of all
or any portion of the Shares otherwise deliverable in respect of all or any
portion of your DSP RSUs, the Firm may deliver cash, other securities, other
Awards or other property,

2



--------------------------------------------------------------------------------



 



and all references in this Award Agreement to deliveries of Shares shall include
such deliveries of cash, other securities, other Awards or other property.
          (v) Escrow. Pending receipt of any consents deemed necessary or
appropriate by the Firm, Shares in respect of your DSP Award initially may be
delivered into an escrow account meeting such terms and conditions as determined
by the Firm. Any such escrow arrangement shall, unless otherwise determined by
the Firm, provide that (A) the escrow agent shall have the exclusive authority
to vote such Shares while held in escrow and (B) dividends paid on such Shares
held in escrow may be accumulated and shall be paid as determined by GS Inc. in
its discretion. By accepting your DSP Award, you have agreed to execute such
documents and take such steps as may be deemed necessary or appropriate by the
Firm to establish and maintain any such escrow account.
          (c) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Delivery Date with respect to your DSP RSUs
and/or the Transferability Date with respect to your Base Shares, as soon as
practicable after the date of death and after such documentation as may be
requested by the Committee is provided to the Committee: (i) your Base Shares
and the Shares underlying all of your then Outstanding DSP RSUs shall be
delivered to the representative of your estate; and (ii) the Transfer
Restrictions then applicable to your Base Shares shall be removed. The Committee
may adopt procedures pursuant to which you may be permitted to specifically
bequeath some or all of your Outstanding DSP RSUs under your will to an
organization described in Sections 501(c)(3) and 2055(a) of the Code (or such
other similar charitable organization as may be approved by the Committee).
     4.  Termination of Employment
          (a) Base Shares. Unless the Committee determines otherwise, if your
Employment terminates for any reason or you otherwise are no longer actively
employed with the Firm (other than by reason of Extended Absence or solely as a
result of “downsizing” as provided in Paragraph 7(b)), the Transfer Restrictions
will be removed as soon as practicable after the date your Employment so
terminates. If your Employment terminates by reason of Extended Absence or
solely by reason of a “downsizing” as provided in Paragraph 7(b), the Transfer
Restrictions shall continue to apply to your Base Shares until the
Transferability Date in accordance with Paragraph 3(b)(i)(B) hereof.
          (b) Discount RSUs. Unless the Committee determines otherwise, except
as provided in Paragraphs 3(c), 7, 8 and 10(g), if your Employment terminates
for any reason or you otherwise are no longer actively employed with the Firm,
your rights in respect of your Discount RSUs (but not your Base RSUs) that were
Outstanding, but that had not yet become Vested, immediately prior to your
termination of Employment immediately shall terminate, such Discount RSUs shall
cease to be Outstanding, and no Shares shall be delivered in respect thereof.
     5. Termination of Discount RSUs and Non-Delivery of Shares. Unless the
Committee determines otherwise, and except as provided in Paragraphs 7 and 8,
your rights in respect of all of your Outstanding Discount RSUs (whether or not
Vested), immediately shall terminate, such Discount RSUs shall cease to be
Outstanding, and no Shares shall be delivered in respect thereof if:
          (a) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 13 or
Section 3.17 of the Plan;
          (b) any event that constitutes Cause has occurred;
          (c) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any

3



--------------------------------------------------------------------------------



 



person who is an employee of the Firm to resign from the Firm or to apply for or
accept employment with any Competitive Enterprise or (4) on behalf of yourself
or any person or Competitive Enterprise hire, or participate in the hiring of,
any Selected Firm Personnel, or identify, or participate in the identification
of, Selected Firm Personnel for potential hiring, whether as an employee or
consultant or otherwise, or (B) Selected Firm Personnel are Solicited, hired or
accepted into partnership, membership or similar status (1) by a Competitive
Enterprise that you form, that bears your name, in which you are a partner,
member or have similar status, or in which you possess or control greater than a
de minimis equity ownership, voting or profit participation or (2) by any
Competitive Enterprise where you have, or are intended to have, direct or
indirect managerial or supervisory responsibility for such Selected Firm
Personnel;
          (d) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;
          (e) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement, the Shareholders’ Agreement, or
any other shareholders’ agreement to which other similarly situated employees of
the Firm are a party; or
          (f) as a result of any action brought by you, it is determined that
any of the terms or conditions of this Award Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     6. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your Discount RSUs, but not
your Base RSUs or Base Shares.
     7. Extended Absence and Downsizing.
          (a) Extended Absence.
          (i) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 7(a)(ii), solely with respect to any Discount RSUs that
were Outstanding but that had not yet become Vested prior to your termination of
Employment by reason of Extended Absence, the condition set forth in Paragraph
4(b) shall be waived with respect to any such Discount RSUs (as a result of
which such Discount RSUs shall become Vested), but all other terms and
conditions of this Award Agreement shall continue to apply. Any termination of
Employment by reason of Extended Absence shall not affect your Base RSUs or Base
Shares, and the Transfer Restrictions shall continue to apply until the
Transferability Date as provided in Paragraph 3(b)(i)(B).
          (ii) Without limiting the application of Paragraph 4(b), your rights
in respect of your Outstanding Discount RSUs that become Vested in accordance
with Paragraph 7(a)(i) immediately shall terminate, such Outstanding Discount
RSUs shall cease to be Outstanding, and no Shares shall be delivered in respect
thereof if, prior to the original Vesting Date with respect to such Discount
RSUs, you (i) form, or acquire a 5% or greater equity ownership, voting or
profit participation interest in, any Competitive Enterprise, or

4



--------------------------------------------------------------------------------



 



(ii) associate in any capacity (including, but not limited to, association as an
officer, employee, partner, director, consultant, agent or advisor) with any
Competitive Enterprise.
          (b) Downsizing.
          (i) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(b) shall be waived with
respect to a portion of your Discount RSUs that were Outstanding but that had
not yet become Vested prior to your termination of Employment by reason of
“downsizing,” as a result of which you shall become Vested in a portion of such
Discount RSUs, determined with respect to each remaining Vesting Date by
multiplying the number of Discount RSUs that would become Vested on each
remaining Vesting Date by a fraction, the numerator of which is the number of
months from the Date of Grant to the date your Employment terminated and the
denominator of which is the number of months from the Date of Grant to the
applicable Vesting Date, but all other terms and conditions of this Award
Agreement shall continue to apply. Your termination of Employment by reason of
“downsizing” shall not affect your Base Shares, and the Transfer Restrictions
shall continue to apply until the Transferability Date as provided in
Paragraph 3(b)(i)(B).
          (ii) Whether or not your Employment is terminated solely by reason of
a “downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”
     8. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding DSP RSUs, whether or not Vested, shall be delivered, and the
Transfer Restrictions with respect to your Base Shares shall be removed.
     9. Dividend Equivalent Rights. Each of your DSP RSUs shall include a
Dividend Equivalent Right. Accordingly, with respect to each of your Outstanding
DSP RSUs, at or after the time of distribution of any regular cash dividend paid
by GS Inc. in respect of a Share the record date for which occurs on or after
the Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the payment date. Each Dividend Equivalent Right shall be subject
to the provisions of Section 2.8.2 of the Plan.
     10. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares in respect of your DSP RSUs is conditioned on
your satisfaction of any applicable withholding taxes in accordance with
Section 3.2 of the Plan. In addition, if you are an individual with separate
employment contracts (at any time during and/or after the Firm’s       fiscal
year), the Firm may, in its sole discretion, require that you provide amounts
for a reserve in connection with which the Firm may execute a sale for such
number of Shares that may be deliverable in respect of your Discount RSUs (or
any other Outstanding Awards under the Plan) as the Firm determines is advisable
or necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts.
     (b) Your rights in respect of your Discount RSUs are conditioned on your
becoming a party to any shareholders’ agreement to which other similarly
situated employees of the Firm are a party.

5



--------------------------------------------------------------------------------



 



     (c) Your rights in respect of your DSP Award are conditioned on the receipt
to the full satisfaction of the Committee of any required consents (as described
in Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.
     (d) You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.
     (e) You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your DSP RSUs in accordance with such rules and procedures
as may be adopted from time to time with respect to sales of such Shares (which
may include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with your Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder in respect of your DSP RSUs.
     (f) GS Inc. may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under this Award Agreement or under any separate agreement with GS Inc.). GS
Inc. may advise the transfer agent to place a stop order against any legended
Shares.
     (g) Without limiting the application of Paragraph 5, if:
     (i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization or any agency, or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment, your continued holding of your Outstanding Base RSUs,
Discount RSUs or Base Shares would result in an actual or perceived conflict of
interest (“Conflicted Employment”); or
     (ii) following your termination of Employment other than described in
Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Base RSUs, Discount RSUs or Base Shares that are Vested;
then, in the case of Paragraph 10(g)(i) above only, the conditions set forth in
Paragraph 4(b) shall be waived with respect to any Discount RSUs you then hold
that had not yet become Vested (as a result of which such Discount RSUs shall
become Vested) and in the case of Paragraphs 10(g)(i) and 10(g)(ii) above, the
Transfer Restrictions shall be removed with respect to any then delivered Base
Shares, all Base RSUs and then Outstanding Vested Discount RSUs pursuant to
which Shares had not yet been delivered shall be cancelled, and, at the sole
discretion of the Firm, you shall receive either a lump sum cash payment in
respect of, or delivery of Shares underlying, any such cancelled Base RSUs and
Vested Discount RSUs, in each case as soon as practicable after the Committee
has received satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of the DSP
RSUs as a result of this Paragraph 10(g) shall be made only at such time and if
and to the extent as would not result in the imposition of any additional tax to
you under Section 409A of the Code (which governs the taxation of certain
deferred compensation).

6



--------------------------------------------------------------------------------



 



     11. Right of Offset. The obligation to deliver Shares under this Award
Agreement or to remove the Transfer Restrictions is subject to Section 3.4 of
the Plan, which provides for the Firm’s right to offset against such obligation
any outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.
     12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     13. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
     14. Non-transferability. Except as otherwise may be provided in this
Paragraph 14 or as otherwise may be provided by the Committee, and subject to
Paragraph 3 hereof, the limitations on transferability set forth in Section 3.5
of the Plan shall apply to this DSP Award. Any purported transfer or assignment
in violation of the provisions of this Paragraph 14 or Section 3.5 of the Plan
shall be void. The Committee may adopt procedures pursuant to which some or all
recipients of DSP Awards may transfer some or all of their DSP Awards through a
gift for no consideration to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.
     15. Governing Law. YOUR DSP RSU AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     16. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and additional tax under Section 409A(a)(1)(B) of the
Code, any payments or deliveries due as a result of your termination of
Employment with the Firm will be delayed for six months if you are deemed to be
a “specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
     17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

         
 
  THE GOLDMAN SACHS GROUP, INC.    
 
       
 
  By:    
 
  Name:    
 
  Title:    

8